Case 8:20-cv-00966-DSF-KES Document 11 Filed 05/29/20 Page 1 of 1 Page ID #:39




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    LIDA GHANBARI,                        SACV 20-966 DSF (KESx)
           Plaintiff,
                                          Order to Show Cause re Dismissal
                     v.                   for Lack of Subject Matter
                                          Jurisdiction
    MEDICREATIONS LLC, et al.,
          Defendants.




       Plaintiff filed a complaint in this Court on the basis of diversity
    jurisdiction. However, both Plaintiff and one of the Defendants are
    alleged to be residents or citizens of California. Therefore, Plaintiff is
    ordered to show cause, in writing, no later than June 15, 2020 why this
    case should not be dismissed for lack of subject matter jurisdiction.

       IT IS SO ORDERED.



    Date: May 29, 2020                   ___________________________
                                         Dale S. Fischer
                                         United States District Judge
